DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,13 and 15 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, claim 1 of application number 15/468515 discloses the limitations of pending claim 1.
Regarding claim 3, claim 13 of application number 15/468515 discloses the limitations of pending claim 3.
Regarding claim 11, claim 15 of application number 15/468515 discloses the limitations of pending claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRoche (US4471791).
Regarding claim 1, DeRoche discloses an attachment (32) for a hair styling apparatus comprising: a casing (64, 72, 96) comprising an air inlet (hollow formed by walls of 64) for receiving airflow from a hair styling apparatus (refer to Figure 1 wherein the attachment is shown attached to a hair dryer); a hair engaging member (94) supported by the casing (best shown in Figure 4) and extending in a longitudinal direction (left to right direction with respect to Figure 3) of the attachment; and an airflow outlet (outlet of air formed on a left side of hair engaging member, as best shown in Figure 4) that extends in the longitudinal direction and is formed by an overlap between a wall of the casing (left wall, 64, of casing) that extends in the longitudinal direction and the hair engaging member and, wherein the airflow outlet is shaped to direct air over an external surface of the hair engaging member in a direction that is transverse to the longitudinal direction (best shown in Figures 9, wherein the airflow is shown as arrows exiting the attachment), wherein an external surface of the hair engaging member is formed as an airflow guide for guiding air that has exited the airflow outlet transversely to the longitudinal direction over the external surface of the hair engaging member (best shown in Figure 9, wherein the hair engaging member is shown to be directing the airflow up and out of the attachment), and wherein the airflow outlet is formed by an overlap between an outwardly facing side face of the hair engaging member (left side of the hair engaging member is shown to be on an interior of the casing, 46, 72, therefore the casing overlaps the hair engaging member; additionally refer to airflow exiting the left side of the attachment as shown in Figure 9) and an inwardly facing side face of the 
Regarding claim 3, DeRoche discloses the attachment of claim 1, wherein the airflow outlet extends in the longitudinal direction substantially the length of the hair engaging member (best shown in Figure 5 wherein airflow arrows are shown to be exiting the attachment and are extending nearly the entire length of the hair engaging member shown by dashed lines).
Regarding claim 11, DeRoche discloses the attachment of claim 1, comprising two hair engaging members (a second hair engaging member, 100, is shown, refer to Figure 10).
Regarding claim 12, DeRoche discloses the attachment of claim 11, wherein the hair engaging members are disposed side by side (best shown in Figure 10).
Regarding claim 13, DeRoche discloses the attachment of claim 12, wherein the casing comprises an outer casing section (64) and an inner casing section (72, 96), and a ledge (96) of the inner casing section is located between the hair engaging members.
Regarding claim 14, DeRoche discloses the attachment of claim 11, comprising a further airflow outlet (left side airflow outlet, as best shown in Figure 9) between the casing and a second hair engaging member and wherein the further airflow outlet is shaped to direct air over an external surface of the second hair engaging member (refer to Figure 9).
Regarding claim 15, DeRoche discloses t.
Claims 1, 3, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asakura (WO2017/158859).
Regarding claim 1, Asakura discloses an attachment (1) for a hair styling apparatus comprising: a casing (10) comprising an air inlet (interior of 14) for receiving airflow from a hair styling apparatus (refer to Figure 2 which shows a blow dryer outlet, 52, attached to the air inlet of attachment,1); a hair engaging member (20, refer to Figure 4b, wherein a user’s hair is wrapped about an outer surface of the hair engaging member) supported by the casing and extending in a longitudinal direction (direction along axis L, as shown in Figure 2) of the attachment; and an airflow outlet that extends in the longitudinal direction and is formed by an overlap between a wall of the casing that extends in the longitudinal direction and the hair engaging member (plurality of holes, 22, disposed about a circumference of the hair engaging member and the space between each outlet hole and an interior of casing, 10, best shown in Figures 2, 4-6, 9, 11) and, wherein the airflow outlet is shaped to direct air over an external surface of the hair engaging member in a direction that is transverse to the longitudinal direction (due to the positioning of the plurality of holes, 22, air flow will be directed radially about the outer surface of the hair engaging member, thereby being directed transversely to the longitudinal direction), wherein an external surface (exterior surface of the hair engaging member situated between holes, 22,) of the hair engaging member is formed as an airflow guide for guiding air that has exited the airflow outlet transversely to the longitudinal direction over the external surface of the hair engaging member (the solid portions of the external surface of the hair engaging member will direct airflow about its circumference), and wherein the airflow outlet is formed by an overlap between an 
Regarding claim 3, Asakura discloses the attachment of claim 1, wherein the airflow outlet extends in the longitudinal direction substantially the length of the hair engaging member (best shown in Figures 2, 5, 9, 11 wherein the plurality of holes are situated nearly an entire length of the hair engaging member). 
Regarding claim 10, Asakura discloses the attachment of claim 1, wherein the external surface of the hair engaging member has an arcuate profile perpendicular to the longitudinal direction (refer to annotated Figure 3, below).

    PNG
    media_image1.png
    597
    786
    media_image1.png
    Greyscale

Regarding claims 11-12, Asakura discloses the attachment of claim 1, comprising two hair engaging members disposed side by side (Asakura discloses a second hair engaging member, C, as shown in Figure 4c, wherein when the second hair engaging member is installed on the attachment, it completely surrounds the first hair engaging member, thereby being disposed side by side).
Regarding claim 15, Asakura discloses the attachment of claim 1, wherein the airflow inlet is configured so that airflow enters the attachment in the longitudinal direction (best shown in Figure 1, wherein the attachment is shown to be attaching toward an outlet of a hair dryer, wherein the airflow will leave the hair dryer in the longitudinal direction).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Langley et al. (US6775922).
Regarding claims 4-7, Asakura discloses the attachment of claim 1, as applied above.  Asakura does not disclose wherein the airflow guide comprises a series of ribs and a channel is defined therebetween, and wherein each rib has a uniform width, and is positioned parallel to an adjacent rib and extends substantially perpendicular to the longitudinal direction; however, providing a ribbed structure on hair styling devices is well-known as demonstrated by Langley.  Langley discloses a similar attachment (30) 
Regarding claim 8, the combination of Asakura and Langley disclose the attachment of claim 5, as applied above.  Per the modification addressed in claim 5, the ribs and channels of Langley were incorporated into Asakura’s attachment, wherein each of Langley’s channel have a uniform width and the width of the channels is wider than the width of the ribs (best shown in Figure 2).  Thus, the combination of Asakura and Langley discloses the attachment of claim 5, wherein each channel in the series of ribs has a uniform channel width, and the channel width is greater than a width of a rib.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asakura and Langley as applied to claim 8 above, and further in view of Schaefer et al. (US5673710).
Regarding claim 9, the combination of Asakura and Langley disclose the attachment of claim 8, as applied above.  The combination does not disclose wherein the width of each channel is in the range from 2mm to 4mm.  Schaefer discloses a hair styling apparatus having a plurality of ribs (6) that are spaced apart by approximately 3mm (refer to Column 5, lines 4-6), thereby defining a channel width of approximately 3mm, which is within the claimed range.  Refer additionally to Figures 1-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide channels having a width within the claimed range, since Schaefer discloses that such values are well-known in the art and since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). 
Response to Arguments
Applicant’s arguments with respect to the 35 USC 102(a)(1) rejection of claim(s) 1-7 and 10-14 as being anticipated by Smal (US20090199864); Claims 8-9 as rejected under 35 USC 103 as being obvious over Smal in view of DeLaforcade (US20060076030) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799